UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4397



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES CLEVELAND JORDAN,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cr-00358-JAB-2)


Submitted:   November 30, 2006         Decided:     December 28, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, LAW OFFICES OF CHRISTOPHER A. BEECHLER,
P.C., Winston-Salem, North Carolina, for Appellant. Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Cleveland Jordan appeals the 168-month sentence

imposed by the district court after he pled guilty to distribution

of 37.3 grams of cocaine hydrochloride, in violation of 21 U.S.C.

§ 841(a)(1) (2000).      Jordan’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), challenging Jordan’s

sentence but stating that, in his view, there are no meritorious

issues for appeal.      Jordan has filed a pro se supplemental brief

raising several issues.     We affirm.

            Counsel questions whether Jordan’s sentence is too severe

but, citing United States v. Porter, 909 F.2d 789 (4th Cir. 1990),

asserts that this court does not have jurisdiction to review

sentences within a properly calculated sentencing guidelines range.

This   court    rejected    that   argument    in     United   States    v.

Montes-Pineda, 445 F.3d 375, 377-78 (4th Cir. 2006) (holding that

appellate courts have jurisdiction under 18 U.S.C.A. § 3742 (West

2000 & Supp. 2006), to review for reasonableness a sentence within

advisory guideline range), petition for cert. filed, __ U.S.L.W. __

(U.S. July 21, 2006) (No. 06-5439).

            In imposing a sentence after United States v. Booker, 543

U.S. 220 (2005), a district court is no longer bound by the range

prescribed by the sentencing guidelines.       United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).         However, a court still must

calculate     the   applicable   guideline    range   after    making   the


                                   - 2 -
appropriate findings of fact and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).         United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                  Id. at 433

(internal quotation marks and citation omitted).                “[A] sentence

within    the   proper   advisory   Guidelines    range   is    presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

            In his pro se supplemental brief, Jordan challenges the

district court’s classification of him as a career offender.

Jordan did not object to this classification in the district court.

Thus, our review of this issue is for plain error.             See Hughes, 401

F.3d at 547-48, 555 (discussing plain error standard of review).

            Jordan asserts that his prior North Carolina felony

conviction for breaking and entering did not qualify as a crime of

violence.       However, the record belies Jordan’s claim.           See U.S.

Sentencing Guidelines Manual § 4B1.2 (2005) (defining “crime of

violence”); United States v. Thompson, 421 F.3d 278, 284 (4th Cir.

2005) (noting that North Carolina conviction for breaking and

entering qualified as predicate violent felony offense for purposes

of Armed Career Criminal Act), cert. denied, 126 S. Ct. 1463

(2006).


                                    - 3 -
           Jordan also asserts that the district court erroneously

counted his state conviction for assault inflicting serious bodily

injury as a predicate offense for career offender purposes given

that he committed that offense on September 2, 2005, which was

after he distributed cocaine on July 21, 2005, the conduct that

formed the basis of the instant offense.               We agree.      See USSG

§ 4B1.2(c); United States v. Williams, 29 F.3d 172, 174 (4th Cir.

1994)   (holding   that    “convictions      sustained   subsequent    to   the

conduct forming the basis for the offense at issue cannot be used

to enhance a defendant’s status to career offender”). Although the

assault conviction did not qualify as a predicate offense, the

district court nevertheless properly classified Jordan as a career

offender. Jordan’s criminal history also included a North Carolina

felony conviction for possession of cocaine, which qualified as a

controlled substance offense.        We therefore find that the district

court   properly   designated    Jordan       as   a   career   offender    and

established an advisory sentencing guideline range of 151 to 188

months of imprisonment.

           The district court sentenced Jordan as a career offender

only after considering and examining the sentencing guidelines and

the § 3553(a) factors, as instructed by Booker.                   In addition,

Jordan’s   168-month      sentence   is   well     within   the    twenty-year

statutory maximum sentence.      See 21 U.S.C.A. § 841(b)(1)(C) (West

Supp. 2006).   Finally, neither Jordan nor the record suggests any


                                     - 4 -
information so compelling as to rebut the presumption that a

sentence    within      the   properly   calculated     guideline   range   is

reasonable. We therefore conclude that the sentence is reasonable.

See United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006)

(“[A] sentence within the proper advisory Guidelines range is

presumptively reasonable.”).

            Jordan’s remaining claims in his pro se supplemental

brief need not detain us long.           Although Jordan asserts that he

should have been appointed an attorney when the Government lodged

a detainer against him with state authorities, the right to counsel

had not attached at the time the detainer was filed.            See Kirby v.

Illinois, 406 U.S. 682, 689 (1972); United States v. Alvarado, 440

F.3d 191, 194 (4th Cir.), cert. denied, 127 S. Ct. 81 (2006).

Finally, with regard to Jordan’s claim that counsel provided

ineffective assistance, we decline to review this claim on direct

appeal.    See United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir.) (providing standard), cert. denied, 126 S. Ct. 1407 (2006).

            In accordance with Anders, we have reviewed the entire

record     for   any     meritorious     issues   and    have   found   none.

Accordingly, we affirm Jordan’s conviction and sentence.                This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                     - 5 -
counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                      - 6 -